Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-34, 38 and 39 and the species “fibers” in the reply filed on 9/16/22 is acknowledged.
Claims 11, 12 and 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/22.

Claims Status:
Claims 1-39 are pending.
Claims 11, 12 and 35-37 are withdrawn.
Claims 1-10, 13-34, 38 and 39 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The abstract of the disclosure is objected to because it contains the legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9566368. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are sufficiently specific to anticipate the instantly claimed subject matter. The patented claims disclose the same moldable bone graft composition with bioresorbable polyalkylene oxide polymers, biphasic calcium phosphate particles and 45S5 bioactive glass in the form of fibers, irregular granules and spherical particles and the same particle size ranges and dissolution in PBS (claims 1-20, 23-27, 28-34, 42-48), syringe applicator and ejection force (claims 21-22) as well as methods of repairing a bone defect with the composition (claims 36-40). The patented claims are inherently osteoinductive. While the patent does teach use with allograft tissue, the patent does not expressly teach xenograft tissue. However, the patent is open to the inclusion of other materials and the disclosure of allograft tissue renders obvious other tissues such as xenograft tissue to the ordinary artisan in the bone graft arts. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10034965. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses the instantly claimed subject matter. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are sufficiently specific to anticipate the instantly claimed subject matter. The patented claims disclose the same osteoinductive moldable bone graft composition with bioresorbable polyalkylene oxide polymers, biphasic calcium phosphate particles and 45S5 bioactive glass in the form of fibers, irregular granules and spherical particles and the same particle size ranges in the same mass, volume, density, crush resistance and cubical shape, dissolution in PBS, stimulation of osteoblasts and mesenchymal stem cells, antimicrobial efficacy and allograft and xenograft tissues (claims 1-21, 24-34, 38 and 39), syringe applicator and ejection force (claims 22-23) as well as methods of repairing a bone defect with the composition (claims 35-37). Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Claims 1-21, 24-27, 29-34 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10835642. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses the instantly claimed subject matter. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are sufficiently specific to anticipate the instantly claimed subject matter. The patented claims disclose the same osteoinductive moldable bone graft composition with bioresorbable polyalkylene oxide polymers, interconnected macro- and microporosity biphasic calcium phosphate particles and bioactive glass in the form of fibers, irregular granules and spherical particles and the same particle size ranges (claims 1-20), which is naturally osteoinductive. The patent does not expressly teach the bioactive glass comprises 45S5 glass. However, selection of known materials such as bioactive 45S5 glass for their intended purpose is obvious to the ordinary bone graft artisan. The patent does not expressly teach that the composition can be molded into any desired shape, such as a cubical shape, without loss of homogeneity. However, this is merely intended use of the moldable composition and inherent in the moldable composition of the patent. The patent does not expressly teach that the moldable composition has a mass, volume, the density, crush resistance dissolution in PBS stimulation of mesenchymal stem cell differentiation, stimulation of osteoblast cell proliferation, antimicrobial efficacy, spine fusion rate and forms a hydroxyapatite surface layer as claimed. However, selection of the amount and volume are at the discretion of the ordinary artisan and the density, crush resistance dissolution in PBS stimulation of mesenchymal stem cell differentiation, stimulation of osteoblast cell proliferation, antimicrobial efficacy, spine fusion rate and forms a hydroxyapatite surface layer as claimed are inherent in the patented moldable bone graft composition because it is made of the same materials in the same amounts. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613